On June 8, 2000, this court issued its opinion affirming the ruling of the United States Tax Court’s upholding the Commissioner’s deficiency determinations in this case. On January 16, 2001, the United States Supreme Court vacated our judgment and remanded the case for further consideration in light of Gitlitz v. Commissioner of Internal Revenue, No. 99-1295, decided January 9, 2001. This cause is therefore remanded to the United States Tax Court for further consideration in conformity with the Supreme Court’s opinion.